Citation Nr: 1518895	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  04-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Stephen Cristal, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The Veteran served on active duty from September 1979 to January 1980 and from March 1980 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Atlanta, Georgia, currently holds jurisdiction over the claim.  The case has been remanded in June 2006, December 2009, October 2010, September 2011, November 2012, and October 2014 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was remanded in November 2012 and October 2014 in order to obtain clarification regarding the Veteran's request for a hearing.  According to a February 2014 report of contact, the Veteran's attorney requested a "Travel Board video hearing."  The record reflects that copies of the Board's October 2014 remand sent to the Veteran and her representative were returned as undeliverable.  

In Reports of Contact in January 2015, the AOJ determined that the Veteran had moved to a new address in Philadelphia, Pennsylvania.  Additionally, her attorney reported an address change from Haddonfield, New Jersey, to Cherry Hill, New Jersey.  Unfortunately, the AOJ re-sent a copy of the Board's October 2014 remand, as well as a February 2015 notice to report for a Board video-conference hearing, to the old addresses of record for both the Veteran and her attorney.

In April 2015, the Veteran contacted VA requesting the opportunity for a Board video-conference hearing.  In light of the inadequate notice to the Veteran, the Board finds that the Veteran should be rescheduled for a video-conference hearing before the Board.  See 38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  Please note that the Veteran currently resides in Philadelphia, Pennsylvania.  See VA Form 27-0820 dated January 2015.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

